DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 2, 4-7, 9-12, and 14 are pending and rejected. Claim 1 is amended and claims 3, 8, and 13 are cancelled. Claim 14 is newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 14, the claim requires that the APR provided between the on-off valve and the BTO is the only APR immediately associated with the BTO, however, there is insufficient support for this limitation in the specification. It is noted that Fig. 5 depicts an APR in the gas line after the BTO, however, the figure does not show the full gas delivery system to indicate that there are no other APRs “immediately” associated with the BTO and the specification does not state that only one APR is immediately associated with the BTO. Appropriate action is required without adding new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the term "immediately" in claim 14 is a relative term which renders the claim indefinite.  The term "immediately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close an APR would have to be to the BTO to be considered “immediately” associated with the BTO. For example, and APR could be placed close to the source of the carrier gas in Fig. 5 so as to be away from the BTO portion of the gas delivery line but still associated with the BTO, such that it is unclear whether that BTO would be “immediately” associated with the BTO. For the purposes of examination, the claim is being interpreted as though only a single APR is formed on the BTO gas line. Appropriate action is required without adding new matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukazawa, US 2012/0214318 A1 in view of Sangam, US 2010/0116208 A1, Lindfors, WO 2013/140021 A1, and Nagase, US 2014/0190581 A1.
	Regarding claim 1, Fukazawa teaches a method for forming a SiCN film in a trench on a substrate by plasma-enhanced atomic layer deposition (PEALD) (a method of forming a dielectric film having at least Si-N and Si-C bonds on a substrate, abstract, where the films include SiCN films, 0027, where the films are formed by plasma ALD, 0038, which is considered to be plasma enhanced ALD since it is an ALD process that includes plasma energy during deposition, and where the films have high conformality even for an irregular surface having an aspect ratio of about one or higher, 0012, indicating that the process includes forming films on substrates having trenches) by conducting one or more process cycles (where film formation sequences are performed in cycles and the cycles can be repeated until a film having a desired thickness is obtained, 0057), each process cycle comprising: 
(i) feeding a precursor in a pulse to a reaction space where the substrate is placed, said precursor having a Si-N-Si bond in its skeletal structure to which bond at least one halogen group and at least one hydrocarbon are directly attached, wherein the Si-N-Si bond of the precursor excludes a Si3N bond (where the substrate is in a reaction chamber and a precursor is adsorbed on a surface of the substrate and the precursor is supplied in a pulse via a shower plate to the reactor chamber, 0026, 0056, 0058, and Fig. 1, and where the precursor includes compounds having the formulas:

    PNG
    media_image1.png
    247
    249
    media_image1.png
    Greyscale


where Y bonds two silicones and is selected from the group including NH, X is selected from the group consisting of H, F, Cl, I, and Br, and R is CH--3, C2H5, C3H-7, and C(CH3)3, 0023-0024, such that the precursor includes a Si-N-Si bond having at least one halogen group (the X group, where the halogen group can be F, I, and Br such that it can exclude Cl) and at least one hydrocarbon (the R group) directly attached and that excludes a Si3N bond and a Si-N(Cl)-Si bond); and 
(ii) applying RF power to the reaction space in the presence of a reactant gas and in the absence of a pulse of any precursor to form a portion of the SiCN film (where the precursor is reacted with a reactant gas on the surface and RF power is applied to the reactant gas while the precursor is not supplied, such that there will be no pulse of the precursor since it is not supplied, 0026 and 0029, where the reactant gas is supplied via a shower head to the reactor chamber, 0056 and Fig. 1, such that the reactant will be supplied to the reaction space to form a portion of the SiCN film on the substrate).
Fukazawa teaches that the RF can be supplied in a pulse or in multiple pulses where nitriding and carbiding occur either simultaneously or in two stages (0039 and Fig. 2-4). Therefore, when supplying the RF power in a single pulse to perform nitriding 
Fukazawa further teaches that in the disclosure, gas may include vaporized solid and/or liquid (0020). They teach that the precursor may include a rare gas as a carrier gas when the precursor is vaporized (0020). They indicate that the precursor gas is provided to the reaction space in a pulse, where the precursor is provided upstream from the reaction space (0056, 0058, and Fig. 1). They teach forming the film by ALD and specifically PEALD (abstract and 0038). They teach that each of the sequences represent one cycle of the process where the cycles are repeated until a film having a desired thickness is obtained (0057, 0076, and Fig. 2-4), indicating that the pulsing of the precursors are repeated in multiple ALD cycles to provide the desired film such that steps (i) and (ii) will be repeated until the SiCN film having the desired thickness is formed.
They do not teach that the precursor is fed in a pulse to the reaction space using a bottle-out control system and they do not specifically teach that the process provides a monolayer of a SiCN film.
Sangam teaches gas delivery systems for delivering gaseous precursors sublimated from solid form where the gas delivery system includes an ampoule to hold a solid precursor that can sublimate to a gaseous form within the ampoule, and a carrier gas line coupled to the ampoule at a junction disposed in the carrier gas line, wherein the carrier gas flowing through the junction creates a pressure within the junction that is less than a pressure within the ampoule (abstract, Fig. 1, and Fig. 2A). They teach that the design of the junction facilitates drawing the gaseous precursor out of the ampoule without the carrier gas entering the ampoule, thus advantageously reducing or 
From the teachings of Sangam, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Fukazawa to have to have introduced the silicon containing precursor into the reactor in each cycle of PEALD using the precursor delivery method described by Sangam because Sangam teaches that such a process is successful for providing a vapor phase of a precursor to a reaction space where the vessel is heated to be above the vaporization temperature of the precursor and Fukazawa indicates that the term gas includes vaporized liquid or solid, suggesting that the precursors can be liquid or solid and heated to vaporization to provide the vaporized material such that they will be expected to be capable of providing vapor phase to be merged with the flow of carrier gas since they are vaporized whether they are liquid or solid, such that it will provide the desired and predictable result of supplying the precursor material to the reactor to deposit the film. Further, since Fukazawa teaches using a precursor meeting the requirements of claim 4 (as discussed more below for claim 4), the precursor is expected 
Fukazawa in view of Sangam do not teach that the pulse is generated by alternately closing and opening an on-off valve while a gas passage from the BTO to the margin point is open. Sangam teaches that flow rates of gases may be controlled by valves, mass flow controllers or the like (0030).
Lindfors teaches a method for operating an atomic layer deposition reactor configured to deposit material on at least one substrate by sequential self-saturating surface reactions (abstract). Thy teach that in a typical ALD process, precursor species form through chemisorption a chemical bond to reactive sites of the heated surfaces, where conditions are typically arranged in such a way that no more than a molecular monolayer of a solid material forms on the surfaces during one precursor pule (pg. 7, lines 25-31). They teach that the growth process is thus self-terminating or saturative (pg. 7, lines 25-31). They teach that the deposition reactor comprises precursor vapor in-feed lines 101 and 102 in the bottom section of the reactor (pg. 8, line 33, through pg. 9, line 15 and Fig. 1). They teach that a first precursor vapor in-feed line 101 travels from an inactive carrier gas source 141 via a first precursor source 142 and through a first precursor in-feed valve 143 into the reaction chamber (pg. 8, lines 1-15 and Fig. 1). They teach that a second precursor vapor in-feed line 102 travels from an inactive carrier gas source via a second precursor source and through the second precursor in-feed valve 153 
From the teachings of Lindfors, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have 
Fukazawa in view of Sangam and Lindfors do not teach that an APR is provided between the on-off valve and the BTO.
Nagase teaches a raw material gas supply apparatus that includes a liquid raw material gas supply source, a gas distribution passage through which raw material gas comprising steam of the liquid raw material is supplied to a process chamber from a source tank, an automatic pressure regulator installed on an upstream side of the as passage, wherein the automatic pressure regulator keeps supply pressure of the raw material gas at a set value, and a supply gas switching valve installed on a downstream side of the gas passage, wherein the valve opens and closes the gas passage (abstract, 0036, and Fig. 1). They teach that the source tank of the liquid raw material gas is 
From the teachings of Nagase, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Fukazawa in view of Sangam and Lindfors to have used an automatic pressure regulator between the merging point of the BTO and the valve supplying the precursor to the chamber while also using an orifice to help control the flow rate because Nagase teaches that such a configuration is beneficial for setting the pressure and temperature of a gas flowing to a process chamber where there is no need to perform aperture control of a supply gas switching valve for regulating a flow rate as in conventional techniques, where it is possible to perform more highly accurate flow control when employing a raw material gas to a process chamber in combination with other gases such that it will be expected to provide improved flow control in the process of Fukazawa in view of Sangam and Lindfors while using the on/off valve for supplying the precursor to the chamber without having to use it for regulating flow. Therefore, in 
As to forming a monolayer, as discussed above Lindfors teaches that in a typical ALD process conditions are arranged in such a way that no more than a molecular monolayer of a solid material forms on the surfaces during one precursor pulse (pg. 7, lines 25-28). They teach that in ALD a deposition cycle consists of pulse A, purge A, pulse B, and purge B where pulse A consists of a metal precursor vapor and pulse B of a non-metal precursor vapor (pg. 7, lines 13-23). They teach that the second precursor reacts with species of the first precursor adsorbed onto the surface to form the desired film material (pg. 8, lines 1-9). Therefore, Lindfors indicates that in a typical ALD process a precursor pulse provides no more than one monolayer of material, where the first and second precursor react to form the film in a cycle, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that no more than a monolayer of film will be provided since each precursor pulse provides no more than one monolayer of the precursor and to form the film the precursors must react. Since Fukazawa teaches forming the film using ALD or PEALD and Lindfors indicates that in ALD no more than a molecular monolayer of material is provided per precursor pulse so as to form no more than a monolayer of film per cycle, it would have been obvious to a person having ordinary skill in the art before the effective prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding claim 2, Fukazawa in view of Sangam, Lindfors, and Nagase suggest the limitations of instant claim 1. Fukazawa further teaches that the reactant gas can be continuously introduced (see for e.g. 0020, 0058, 0079, Fig. 2, and Fig. 4). They teach that the sequences illustrated in Figs. 2-4 represent one cycle of the sequence (see for e.g. 0057, Fig. 2 and Fig. 4), such that the reactant gas will be fed continuously to the reaction space throughout each process cycle.
Regarding claim 4, Fukazawa in view of Sangam, Lindfors, and Nagase suggest the limitations of instant claim 1. As discussed above for claim 1, Fukazawa teaches that the precursor includes compounds having the formulas:

    PNG
    media_image1.png
    247
    249
    media_image1.png
    Greyscale


where Y bonds two silicones and is selected from the group including NH, X is selected from the group consisting of H, F, I, and Br, and R is CH--3, C2H5, C3H-7, and C(CH3)3 (see for e.g. 0023-0024). Therefore Fukazawa provides precursors meeting the requirements of the second claimed structure where the claimed X group is understood to be independently selectable from H, F, I, or Br because the claim indicates that at least one X is Cl, F, I, or Br indicating that they do not all have to be the same element. It is noted then that the claimed X bonded to N is H and X is selected from the group including H, F, I, and Br, and R is a chained hydrocarbon.  
Regarding claims 5 and 6, Fukazawa in view of Sangam, Lindfors, and Nagase suggest the limitations of instant claim 1. Fukazawa further teaches that the reactant gas is selected according to the type of the dielectric film and is at least one selected from the group consisting of N2, NH3, NxHy, NxHyCz, and H2, where x, y, and z are integers (see for e.g. 0027) and since the reactant is at least one it includes mixtures of the gases such as N2 and H2. They teach using N2, NH3, NxHy, and NxHyCz for nitriding films to form SiCN and CxHyNz and H2 for carbiding to form SiCN (see for e.g. 0049-0051). 
Regarding claim 7, Fukazawa in view of Sangam, Lindfors, and Nagase suggest the limitations of instant claim 1. Fukazawa further teaches that a purge gas, typically a rare gas is supplied continuously or in pulses while vacuuming is conducted for efficient purging (0058, 0078, and 0079). They provide examples of rare gas as being He, Ar, Kr, and Xe (0034). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have continuously supplied a rare gas of He, Ar, Kr, or Xe as a purging gas since Fukazawa teaches continuously supplying rare gas for efficient purging and they indicate the He, Ar, Kr, 
Regarding claim 11, Fukazawa in view of Sangam, Lindfors, and Nagase suggest the limitations of instant claim 1. Fukazawa further teaches that there are two occurrences of purging, where purging is done immediately after the supply of the precursor and another is immediately after the application of RF power (see for e.g. 0058 and Fig. 2-4). Therefore, a purging step is provided between steps (i) and (ii) and between steps (ii) and (i) if the process cycle is repeated since it is done after the precursor and after RF power is applied.
Regarding claim 12, Fukazawa in view of Sangam, Lindfors, and Nagase suggest the limitations of instant claim 1. Since Fukazawa in view of Sangam, Lindfors, and Nagase suggest the same processing steps as those required in instant claim 1, the process of Fukazawa in view of Sangam, Lindfors, and Nagase is also expected to provide a sidewall coverage and bottom coverage of 90% or higher. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. Furthermore, Fukazawa teaches that the process enables the formation of a film having high conformality even for an irregular surface having an aspect ratio of about one or higher (see for e.g. 0012), suggesting that the process provides uniform coverage on the surfaces of the trench.
Regarding claim 14, Fukazawa in view of Sangam, Lindfors, and Nagase suggest the limitations of instant claim 1. Nagase further teaches using only one APR on .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukazawa in view of Sangam, Lindfors, and Nagase as applied to claim 1 above, and further in view of Elers, US 2008/0182411 A1.
	Regarding claims 9 and 10, Fukazawa in view of Sangam, Lindfors, and Nagase suggest the limitations of instant claim 1. Fukazawa further teaches that the method comprises treating the dielectric film with a plasma after step (iv) of repeating the steps (i) to (iii), where the plasma can be a reduction gas plasma (see for e.g. 0009 and 0032). They teach that the post-treatment is performed after the film forming process for the purpose of protecting the film surface and removing impurities (see for e.g. 0042). They teach that the plasma processing is performed as post-treatment after the completion of film forming by ALD, or incorporated in the ALD process sequence, to improve density, remove impurities from the film and also stabilize the state of Si bonds (see for e.g. 0047). They teach that the gas for the plasma process is one gas or a combination of two or more gases selected from a list including hydrogen (see for e.g. 0047). Therefore, they teach exposing the SiCN film on the substrate to a hydrogen-containing plasma after the PEALD process or incorporating into the process cycle.
	They do not teach exposing the SiCN film on the substrate to a hydrogen-containing plasma for removing a halogen group.

	From the teachings of Elers, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that in the process of Fukazawa in view of Sangam, Lindfors, and Nagase the hydrogen plasma will remove impurities, including halide impurities because Elers teaches that such a process removes halides and other impurities from a film deposited by ALD using a halide reactant. Therefore, in the method of Fukazawa in view of Sangam, Lindfors, Nagase, and Elers, the SiCN film will be exposed to a hydrogen-containing plasma after the PEALD process or as a step in the process cycle to remove a halogen group, if any, remaining in the SiCN film. 

Response to Arguments
Applicant’s arguments, filed April 25, 2021, have been fully considered.
It is noted that new 112(a) and 112(b) rejections have been made over newly added claim 14.
In light of the amendments to the claims and newly added claim 14, the rejection has been modified to use the new references of Sangam, Lindfors, and Nagase. It is noted that Applicant’s arguments are directed to the references of Shimizu and Fondurulia which are no longer used in the rejection, and therefore, the arguments are not addressed herein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718